                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                          3:21-cv-00025-MR

ERIC ADAM GREEN,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                            ORDER
GARY MCFADDEN, et al,            )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint under 28 U.S.C. §§ 1915A and 1915(e). [Doc. 1]. Plaintiff is

proceeding in forma pauperis. [Docs. 2, 7].

I.    BACKGROUND

      Pro se Plaintiff Eric Adam Green (“Plaintiff”) is a pretrial detainee at the

Mecklenburg County Jail (the “Jail”) in Mecklenburg County, North Carolina.

[Doc. 1 at 4]. On January 15, 2021, Plaintiff filed this action pursuant to 42

U.S.C. § 1983, naming Gary McFadden, identified as the Mecklenburg

County Sheriff; the Mecklenburg County Sheriff’s Department;1 Michael A.

Kolb, identified as Plaintiff’s attorney; and the Honorable W. Robert Bell,



1The correct name of this entity is the Mecklenburg County Sheriff’s Office, and the Court
will hereinafter refer to it as such.


          Case 3:21-cv-00025-MR Document 8 Filed 03/16/21 Page 1 of 7
identified as a judge in Mecklenburg County, as Defendants in this matter.

[Id. at 2-3]. Plaintiff purports to sue these Defendants in their individual and

official capacities. [Id.].

       Plaintiff claims that Defendants violated his rights under the Fifth,

Sixth, and Fourteenth Amendments to the U.S. Constitution and under 18

U.S.C. §§ 241 and 242. [Id. at 3]. Specifically, Plaintiff alleges as follows.

On April 8, 2020, he was a pretrial detainee and scheduled to appear in court

for a hearing in his criminal proceeding.2 [Id. at 12]. Unnamed Sheriff’s

Office employees committed perjury in advising the court that Plaintiff was in

the infirmary when he was really in administrative segregation at the time of

this hearing. [Id. at 13]. Plaintiff told Defendant Kolb, Plaintiff’s attorney, that

these statements about Plaintiff’s whereabouts during the hearing were not

true. Kolb advised Plaintiff that he would investigate the matter and that, if

Plaintiff’s story were true, Kolb would move the court “for a remedy.” [Id. at

13]. Plaintiff has not heard from Kolb since April 2020 and Kolb will not

respond to Plaintiff’s phone calls or mail. [Id.]. Plaintiff sent certified letters

to Defendants McFadden and Bell regarding what happened and neither

have responded. [Id. at 12-13].


2Although Plaintiff does not specifically allege, it appears this was Plaintiff’s probable
cause hearing, which Plaintiff alleges was eventually conducted on June 17, 2020. [See
Doc. 1 at 14]. Plaintiff currently remains detained.
                                            2

          Case 3:21-cv-00025-MR Document 8 Filed 03/16/21 Page 2 of 7
      For injuries, Plaintiff claims he “was deprived the opportunity/right to

secure his liberty for a significant time during a critical period of the criminal

procedure.” [Doc. 1 at 5]. For relief, Plaintiff seeks compensatory and

punitive damages. [Id. at 5].

II.   STANDARD OF REVIEW
      Because Plaintiff is proceeding pro se, the Court must review the

Complaint to determine whether it is subject to dismissal on the grounds that

it is “frivolous or malicious [or] fails to state a claim on which relief may be

granted.” 28 U.S.C. § 1915(e)(2). Furthermore, § 1915A requires an initial

review of a “complaint in a civil action in which a prisoner seeks redress from

a governmental entity or officer or employee of a governmental entity,” and

the court must identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint is frivolous, malicious, or fails to

state a claim upon which relief may be granted; or seeks monetary relief from

a defendant who is immune from such relief.

      In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520


                                        3

         Case 3:21-cv-00025-MR Document 8 Filed 03/16/21 Page 3 of 7
(1972).   However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       As to Defendant Mecklenburg County Sheriff’s Office, under North

Carolina law, a sheriff’s office is not a legal entity capable of being sued

under 42 U.S.C. § 1983. Parker v. Bladen County, 583 F.Supp.2d 736, 740

(E.D.N.C. June 27, 2008); see also Moore v. City of Asheville, 290 F.Supp.2d

664, 673 (W.D.N.C. 2003), aff’d, 396 F.3d 385 (4th Cir. 2005) (dismissing

claims against city police department for lack of capacity). As such, the

Mecklenburg County Sheriff’s Office will be dismissed as a Defendant in this

matter.

       Second, the Honorable W. Robert Bell is immune from suit under the

doctrine of judicial immunity. See Stump v. Sparkman, 435 U.S. 349, 359

(1996) (“A judge is absolutely immune from liability for his judicial acts even


                                        4

          Case 3:21-cv-00025-MR Document 8 Filed 03/16/21 Page 4 of 7
if his exercise of authority is flawed by the commission of grave procedural

errors.”); Imbler v. Pachtman, 424 U.S. 409, 419 (1976) (stating that judicial

“immunity applies even when the judge is accused of acting maliciously and

corruptly, and it is not for the protection or benefit of a malicious or corrupt

judge, but for the benefit of the public, whose interest it is that the judges

should be at liberty to exercise their functions with independence and without

fear of consequences”) (internal quotations omitted). As such, Judge Bell

will be dismissed a Defendant in this matter.

      Third, Defendant Kolb was not a state actor. An attorney, whether

retained, court-appointed, or a public defender, does not act under color of

state law, which is a jurisdictional prerequisite for any civil action brought

under 42 U.S.C. § 1983. See Polk Cnty. v. Dodson, 454 U.S. 312 (1981);

see also Davidson v. Ratliff, No. 4:11-1072-RBH-SVH, 2011 WL 3678679,

at *2 (D.S.C. June 3, 2011) (private counsel was not acting under color of

state law under 42 U.S.C. § 1983). As such, Defendant Kolb is not subject

to suit under § 1983 and will be dismissed.

      Finally, taking Plaintiff’s allegations as true and giving Plaintiff the

benefit of every reasonable inference, Plaintiff fails to state a claim for relief

against Defendant McFadden.         Plaintiff has alleged only that unnamed

Sheriff’s Office employees lied about Plaintiff’s whereabouts when Plaintiff


                                        5

         Case 3:21-cv-00025-MR Document 8 Filed 03/16/21 Page 5 of 7
was supposed to be in court in April 2020 and that Plaintiff sent Defendant

McFadden correspondence describing what happened.                The doctrine of

respondeat superior does not apply in actions brought under § 1983. See

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Rather, to establish

liability under 42 U.S.C. § 1983, a plaintiff must show that the defendant

“acted personally” to cause the alleged violation. See Vinnedge v. Gibbs,

550 F.2d 926, 928 (4th Cir. 1977) (citation omitted). Here, Plaintiff has not

alleged that McFadden acted personally other than perhaps receiving

correspondence from Plaintiff regarding the employees’ alleged perjury.

This is not a constitutional violation. Furthermore, Plaintiff’s official capacity

claim against Defendant McFadden also fails, as Plaintiff has not alleged that

a Sheriff’s Office policy or custom resulted in the violation of federal law. See

Monell v. New York City Dept. of Social Services, 436 U.S. 658, 694, 98 S.

Ct. 2018, 2037-38 (1978) (holding that in an official capacity suit, the entity’s

“policy or custom” must have played a part in the violation of federal law);

Oklahoma City v. Tuttle, 471 U.S. 808, 818-20, 105 S. Ct. 2427, 2433-34

(1985) (discussing same).

      Finally, as to all of Plaintiff’s claims, Plaintiff’s allegations reveal that

Plaintiff’s appearance at the April 8, 2020 hearing would not have made any

difference in Plaintiff’s continued detention in any event. Plaintiff alleges that


                                        6

         Case 3:21-cv-00025-MR Document 8 Filed 03/16/21 Page 6 of 7
his probable cause hearing was ultimately held on June 17, 2020 and Plaintiff

remains detained now. As such, even if these employees lied about Plaintiff

being in the infirmary on April 8, 2020, Plaintiff’s detention status between

April 8, 2020 and June 17, 2020 would not have changed had Plaintiff been

present for the first scheduled hearing.

      The Court, therefore, concludes that Plaintiff’s Complaint is frivolous

and fails to state a claim against any Defendant. The Court will dismiss

Plaintiff’s Complaint with prejudice because amendment would be futile.

IV.   CONCLUSION

      For the reasons stated herein, the Court will dismiss this action with

prejudice because it is frivolous, and Plaintiff has failed to state a claim upon

which relief can be granted against any Defendant.

                                    ORDER

      IT IS, THEREFORE, ORDERED that this action [Doc. 1] is dismissed

with prejudice on initial review under 28 U.S.C. §§ 1915A and 1915(e) for

the reasons stated in this Order.

      The Clerk is respectfully instructed to terminate this action.

      IT IS SO ORDERED.        Signed: March 16, 2021




                                         7

         Case 3:21-cv-00025-MR Document 8 Filed 03/16/21 Page 7 of 7
